Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–02704–KMT


RAFAEL TORRES,

       Plaintiff,

v.

COLORADO DEPARTMENT OF CORRECTIONS, an agency of the State of Colorado,

       Defendant.


                                             ORDER


       Before the court is “Defendant’s Motion for Summary Judgment.” ([“Motion”], Doc.

No. 33.) Plaintiff has responded in opposition to the Motion, and Defendant has replied.

([“Response”], Doc. No. 36; [“Reply”], Doc. No. 37.) For the following reasons, the Motion is

GRANTED.

                                 STATEMENT OF THE CASE

       Plaintiff Rafael Torres brings this lawsuit against his former employer, the Colorado

Department of Corrections [“CDOC”], alleging violations of Title VII of the Civil Rights Act of

1964, as amended [“Title VII”], 42 U.S.C. §§ 2000(e) et seq.. ([“Complaint”], Doc. No. 16 at ¶¶

1-2, 4, 18-23.) Torres, who is Hispanic, began working for CDOC, in February 2014, as a

Health Specialist at the La Vista Correctional Facility in Pueblo, Colorado. (Id. at ¶ 8; Mot. 2 ¶

1; Mot. Ex. A [“White Affidavit”], at ¶ 7.) In October 2014, Plaintiff transferred to the CDOC’s
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 2 of 17




Community Re-Entry Center in Denver, Colorado, where he began working as a Community Re-

Entry Specialist.1 (White Aff. ¶ 8; Mot. Ex. B [“Torres Deposition”] at 56:9-20.) Following a

brief subsequent stint at the CDOC’s Englewood Parole Office, Torres eventually transferred, in

June 2015, to the CDOC’s Colorado Springs Parole Office. (White Aff. ¶¶ 9-10; Torres Dep.

58:5-60:8; Resp. Ex. 2 [“White Deposition”], at 19:9-16.)

       Professional Standards Investigation PS2016000360

       In early 2016, the CDOC’s Office of the Inspector General [“OIG”], the entity

responsible for investigating misconduct by CDOC employees, opened an investigation into

Torres’s coworker, Lamar Richardson [“Mr. Richardson”]. (Mot. Ex. E [“OIG Report I”] at 1;

White Aff. ¶ 13.) As part of that investigation, on March 3, 2016, Plaintiff was questioned by an

OIG investigator, Adam Cummings [“Mr. Cummings”]. (Id.) During the interview, Mr.

Cummings intentionally disclosed certain details of the investigation to Torres, in a purported

“attempt to elicit information he may have.” (Id.) Plaintiff was explicitly instructed, at the end

of the questioning, “not to share any information about the investigation with anyone,” as

confidentiality “was imperative to ensure the integrity of the investigation.” (Id.)

       One day later, on March 4, 2016, Mr. Cummings received a text message from the

subject of the investigation, Mr. Richardson, which stated as follows:

       What’s going on Adam. It was brought to may [sic] attention that you have several
       questions that you need to ask me about a lie that was reported. At your earliest
       convenience you can schedule a meeting with me at anytime to address any
       questions you have. Thanks


1
 A Community Re-Entry Specialist is “responsible for providing resources to parolees reentering
society, including housing, education, clothing, food, and employment.” (White Aff. ¶ 11; see
Torres Dep. 56:24-57:12.)


                                                 2
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 3 of 17




(Mot. Ex. F; see id.) Torres, when later confronted by the OIG, “initially lied about providing

information to [Mr.] Richardson.” (OIG Rep. I at 2.) Ultimately, however, Plaintiff confessed

that he had, in fact, discussed details of his interview with the investigatory subject. (Id.; Mot.

Ex. G.) Plaintiff’s conduct was later determined to have “violated CDOC’s policies and

compromised the outcome of the investigation.” (White Aff. ¶ 13; see OIG Rep. at 2.)

       Professional Standards Investigation PS201600500

       On March 7, 2016, the CDOC was contacted by an absconded parolee, who was currently

incarcerated at the Jefferson County Jail. (Mot. Ex. H.) The parolee alleged that Torres, while

acting as her Community Re-Entry Specialist, sexually assaulted her in mid-2015. (Id.; Mot. Ex.

J [“OIG Report II”] at 1-2; White Aff. ¶ 15.) The OIG, in accordance with CDOC policy,

immediately opened an investigation into the parolee’s allegations. (OIG Rep. II at 1; White Aff.

¶¶ 16-17; see Mot. Ex. C, AR-1450-01, IV. RR, at 8; Mot. Ex. D, AR 1150-04, IV. C. 4, at 3.)

The Colorado Springs Police Department, for its part, opened a separate criminal investigation

into the alleged incident.2 (OIG Rep. II at 1; Mot. Ex. I.) On March 9, 2016, Plaintiff was placed

on paid administrative leave “until further notice.” (Mot. Ex. K at 1; White Aff. ¶ 18.)

       On April 19, 2016, the OIG interviewed Torres regarding the parolee’s allegations, while

his attorney was also present. (OIG Rep. II at 4.) During the interview, Torres confirmed that he

had previously provided re-entry services to the parolee, but denied any improper contact. (Id.)



2
  The summary judgment record contains no evidence regarding the outcome of the criminal
investigation into the sexual misconduct allegations against Torres. As of Plaintiff’s termination,
however, no criminal charges had yet been filed against Torres. (White Aff. ¶ 33.) Plaintiff
reports, without accompanying evidence, that the Colorado Springs Police Department “never
found evidence of criminal wrongdoing.” (Resp. 4.)


                                                  3
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 4 of 17




Plaintiff explicitly denied having “any contact with [the parolee] outside of the Colorado Springs

Parole Office.” (Id.) Then, in response to a certain line of questioning, Plaintiff’s attorney

“became extremely upset.” (Id.) The attorney was eventually “asked to leave the interview.”

(Id.) When Plaintiff also “stood to leave,” the OIG investigator warned him that “if he left the

interview it would be considered a refusal to participate in the investigation and his appointing

authority would be notified.” (Id.) Plaintiff was explicitly advised that his “failure to cooperate

with the investigation could lead to his termination.” (Id. at 4-5.) Notwithstanding this warning,

Torres left the interview. (Id. at 5.)

        Plaintiff subsequently refused the OIG’s efforts to reschedule the interview, and declined

to take a polygraph test regarding the allegations made against him. (Id. at 5; Mot. Ex. L at 2-3;

White Aff. ¶ 26.) Ultimately, the OIG did not reach “any conclusion,” as to the veracity of the

parolee’s allegations, given that Torres “failed to cooperate” with the investigation. (OIG Rep. II

at 5.) However, the OIG did conclude that Plaintiff had “departed from the truth” during his

April 19, 2016 interview. (Id.) Specifically, Plaintiff’s “statements that he never had any

contact with [the parolee] outside of normal business hours,” were contradicted by the parolee’s

cell phone records.3 (Id.; White Aff. ¶ 19.)

        Termination of Employment

        Upon completion of the two respective investigations, the OIG’s findings were submitted

to Plaintiff’s supervisor, Susan White [“Ms. White”]. (White Aff. ¶¶ 13, 19.) On April 26,

2016, Ms. White met with Torres “to discuss and exchange information concerning allegations



3
 The parolee’s cell phone records were initially obtained, via search warrant, by the Colorado
Springs Police Department, and later provided to the OIG, upon its request. (OIG Rep. II at 1-2.)

                                                 4
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 5 of 17




of interfering with a professional standards investigation (PS201600502), allegations of sexual

misconduct with an offender under supervision of parole (PS201600500), and failure to

cooperate with an investigation.” (White Aff. ¶¶ 20, 22; Mot. Ex. L at 1-2.) Although he was

given “an opportunity to respond to the allegations and present mitigating information,” Plaintiff

ultimately “refused to answer certain questions,” and declined the opportunity to “complete his

OIG investigation.” (White Aff. ¶¶ 23-24, 26; Mot. Ex. L at 2-3.) Ms. White authorized

Plaintiff to submit “additional information to consider, including responses to the questions he

did not answer at the meeting,” on or before May 2, 2016. (White Aff. ¶ 25; Mot. Ex. L at 3.)

Torres, however, declined to provide any such additional information to his supervisor. (White

Aff. ¶ 27; Mot. Ex. L at 3.)

       By letter dated May 6, 2016, Ms. White terminated Plaintiff’s employment. (White Aff.

¶ 28; Mot. Ex. L at 1, 4.) Ms. White predicated her decision to terminate on “both Professional

Standards investigations, which revealed that [] Torres shared confidential information about an

investigation with the subject of the investigation and was not truthful with investigators about

that conduct, and that he failed to cooperate with the investigation into allegations of sexual

misconduct involving an offender under parole supervision and was not truthful with

investigators about his contact with the parolee.” (White Aff. ¶ 29; Mot. Ex. L at 3.) Ms. White

also based her decision, in part, on her finding that Plaintiff’s conduct violated several CDOC

policies. (White Aff. ¶¶ 31-32; Mot. Ex. L at 3-4.) Torres, on the other hand, contends that he

was terminated by CDOC, because of his race. (Compl. ¶ 7.)

       Following these events, Plaintiff filed a timely charge of discrimination with the Equal

Employment Opportunity Commission [“EEOC”]. (Compl. ¶ 5; [“Answer”], Doc. No. 23 at ¶


                                                 5
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 6 of 17




5.) On October 23, 2018, after receiving notice of his right to sue from the EEOC, Plaintiff filed

this action, asserting Title VII claims for race discrimination and retaliation.4 (Compl. ¶¶ 6, 17-

26.) At the close of discovery, on November 14, 2019, Defendant moved for summary judgment

on both of Plaintiff’s claims. (Mot. 1-2.)

                                   STANDARD OF REVIEW

       Summary judgment is appropriate if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the initial

burden of showing an absence of evidence to support the nonmoving party’s case. Celotex, 477

U.S. at 325. “Once the moving party meets this burden, the burden shifts to the nonmoving party

to demonstrate a genuine issue for trial on a material matter.” Concrete Works, Inc. v. City &

County of Denver, 36 F.3d 1513, 1518 (10th Cir. 1994) (citing Celotex, 477 U.S. at 325). The

nonmoving party may not rest solely on the allegations in the pleadings, but instead, must

designate “specific facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. at

324; see also Fed. R. Civ. P. 56(c).

       “A ‘judge’s function’ at summary judgment is not ‘to weigh the evidence and determine

the truth of the matter but to determine whether there is a genuine issue for trial.’” Tolan v.

Cotton, 572 U.S. 650, 656 (2014) (quoting Anderson v. Liberty Lobby, 477 U.S. 242, 249


4
  The Amended Complaint also references violations of the Americans with Disabilities Act, 42
U.S.C. § 12112. (See Compl. ¶¶ 7, 9.) However, Plaintiff neither argues, nor produces evidence
to show, that he was discriminated against due to a disability. Accordingly, the court construes
any such claims to have been abandoned. See United States v. Wooten, 377 F.3d 1134, 1145 (10th
Cir. 2004) (declining to consider issues that are “unaccompanied by some effort at developed
argumentation”).


                                                  6
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 7 of 17




(1986)). Whether there is a genuine dispute as to a material fact depends upon “whether the

evidence presents a sufficient disagreement to require submission to a jury,” or conversely,

whether the evidence “is so one-sided that one party must prevail as a matter of law. Carey v.

U.S. Postal Service, 812 F.2d 621, 623 (quoting Anderson, 477 U.S. at 251-52). A disputed fact

is “material” if “under the substantive law it is essential to the proper disposition of the claim.”

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir.1998) (citing Anderson, 477 U.S. at

248). A dispute is “genuine” if the evidence is such that it might lead a reasonable jury to return

a verdict for the nonmoving party. Thomas v. Metropolitan Life Ins. Co., 631 F.3d 1153, 1160

(10th Cir. 2011) (citing Anderson, 477 U.S. at 248). “Where the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for

trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing First

Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).

       In evaluating a motion for summary judgment, a court may consider admissible evidence

only. See Johnson v. Weld Cty., 594 F.3d 1202, 1209–10 (10th Cir. 2010). The factual record

and reasonable inferences therefrom are viewed in the light most favorable to the party opposing

summary judgment. Concrete Works, 36 F.3d at 1517. However, this standard does not require

the court to make unreasonable inferences in favor of the non-moving party. Carney v. City &

Cty. of Denver, 534 F.3d 1269, 1276 (10th Cir. 2008). The nonmovant must establish, at a

minimum, an inference of the presence of each element essential to the case. Hulsey v. Kmart,

Inc., 43 F.3d 555, 557 (10th Cir. 1994).




                                                  7
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 8 of 17




                                            ANALYSIS

A. Evidentiary Objections

       The exhibits attached to the Response include a three-page written statement, which is

signed by Plaintiff, entitled “Culture of Bias.” (See Resp. Ex. 1.) CDOC objects to this

submission, because it is neither dated, nor notarized. (Reply 2.) In addition, CDOC contends

that certain statements found in Torres’s response brief are not supported by any evidence in the

summary judgment record. (Id. at 2-4.)

       Unsworn statements are not competent summary judgment evidence to create a genuine

issue as to any material fact. See Hayes v. Marriott, 70 F.3d 1144, 1148 (10th Cir. 1995).

Accordingly, the court cannot consider Plaintiff’s unsworn statement as admissible evidence. To

the extent any of the facts that Plaintiff relies upon are supported by other admissible evidence in

the record, the court has considered that evidence. Needless to say, any factual representation

that is not supported by the record is irrelevant.

B. The Legal Standard for Title VII Discrimination and Retaliation Claims

       Under Title VII, it is unlawful for an employer to discriminate against an employee

because of his “race, color, religion, sex, or national origin.” 42 U.S.C. § 2000(e)-2(a). In

addition, pursuant to 42 U.S.C. § 2000e-3(a), it is unlawful “for an employer to discriminate

against any of his employees . . . because he has opposed any practice made an unlawful

employment practice by [Title VII].”

       Claims of employment discrimination or retaliation can be established through either

direct or circumstantial evidence. DePaula v. Easter Seals El Mirador, 859 F.3d 957, 969 (10th

Cir. 2017) (discrimination); Fye v. Okla. Corp. Comm’n, 516 F.3d 1217, 1226 (10th Cir. 2008)


                                                     8
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 9 of 17




(retaliation). If a plaintiff relies on circumstantial evidence, as Torres does here, his claim is

analyzed under the McDonnell Douglas burden-shifting framework. Singh v. Cordle, 936 F.3d

1022, 1037, 1042 (10th Cir. 2019). Under this framework, the plaintiff has the initial burden of

making a prima facie case. Id. at 1037 (citing DePaula, 859 F.3d at 969-70). If he does so, the

burden then shifts to the employer to articulate a legitimate, non-discriminatory reason for the

adverse employment action. Id. (quoting Daniels v. United Parcel Serv., Inc., 701 F.3d 620, 627

(10th Cir. 2012)). Once such a showing has been made, the burden shifts back to the plaintiff to

prove that the employer’s proffered reason is a pretext. Id. (quoting Daniels, 701 F.3d at 627).

C. The Race Discrimination Claim5

       To establish a prima facie case of race discrimination under Title VII, a plaintiff must

show: (1) membership in a protected class; (2) an adverse employment action; and (3) the

adverse employment action “occurred under circumstances giving rise to an inference of

discrimination.” Luster v. Vilsack, 667 F.3d 1089, 1095 (10th Cir. 2011) (citing E.E.O.C. v.

PVNF, L.L.C., 487 F.3d 790, 800 (10th Cir. 2007)).


5
  Plaintiff’s operative pleading alleges discrimination, exclusively based on race. (See Compl. 1-
8.) In his Response, however, Plaintiff states that he was discriminated against, due to his “race
and/or national origin.” (Resp. 1.) Under Title VII, “race” and “national origin” are ideologically
distinct. See Espinoza v. Farah Mfg. Co., Inc., 414 U.S. 86, 88 (1973) (“The term ‘national origin’
on its face refers to the country where a person is born, or, more broadly, the country from which
his or her ancestors came.”); Roach v. Dresser Indus. Valve & Instrument Div., 494 F. Supp. 215,
216 (W.D. La. 1980) (“The legislative history of [Title VII] enunciates precisely that a person’s
national origin has nothing to do with color, religion, or race.”). Torres, who is Hispanic, has
neither alleged, nor produced evidence to show, his country of origin. As such, he cannot proceed
on a claim of national origin discrimination. See Lapine v. Edward Marshall Boehm, Inc., No. 89
C 8420, 1990 WL 43572, at *5 (N.D. Ill. March 28, 1990) (dismissing a national origin claim,
because “stating that one is Jewish gives no indication of that individual’s country of origin”); Kun
v. Finnegan, Henderson, Farabow, Garrett & Dunner, 949 F. Supp. 13, 19 (D.D.C. 1996)
(“[A]llegations of race discrimination are not relevant to a claim of national origin
discrimination[.]”).

                                                   9
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 10 of 17




        Here, Defendant does not dispute, for purposes of the summary judgment analysis, that

 Plaintiff has met the first two elements of his prima facie case. (Mot. 10.) The CDOC argues,

 instead, that Torres cannot satisfy the final element of his claim. (Id.) Specifically, Defendant

 argues that “the[] undisputed facts do not permit an inference that [Plaintiff’s] termination was

 motivated by discriminatory intent.” (Id.)

        “The critical prima facie inquiry in all cases is whether the plaintiff has demonstrated that

 the adverse employment action occurred under circumstances which give rise to an inference of

 unlawful discrimination.” DePaula v. Easter Seals El Mirador, 859 F.3d 957, 970 (10th Cir.

 2017) (quoting Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1227 (10th Cir. 2000))

 (alteration omitted). An “inference of discrimination” can be established in a variety of ways,

 such as through evidence of “actions or remarks made by decisionmakers, preferential treatment

 given to employees outside the protected class, or more generally, upon the timing or sequence

 of events leading to [the] plaintiff’s termination.” Barlow v. C.R. Eng., Inc., 703 F.3d 497, 505

 (10th Cir. 2012) (quoting Plotke v. White, 405 F.3d 1092, 1100 (10th Cir. 2005)) (quotation

 marks omitted). Only a “small amount of proof [is] necessary to create an inference of

 discrimination.” Smothers v. Solvay Chems., Inc., 740 F.3d 530, 539 (10th Cir. 2014) (quoting

 Orr v. City of Albuquerque, 417 F.3d 1144, 1149 (10th Cir. 2005)).

        In his Response, Plaintiff argues that he can establish the third element of his prima facie

 case, because he “was treated less favorably than others not in his protected class.” (Resp. 8-9.)

 Plaintiff alleges, specifically, that a non-Hispanic employee, who was “under criminal

 investigation,” was “kept employed” by the CDOC “until [the] investigation was finished.” (Id.




                                                 10
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 11 of 17




 at 11.) Plaintiff claims that the purported comparator “was never terminated and eventually

 allowed to retire from the [CDOC].” (Id.)

        In the Tenth Circuit, “an inference of discrimination” can be shown through evidence

 “that the employer treated similarly situated employees more favorably.” Luster v. Vilsack, 667

 F.3d 1089, 1095 (10th Cir. 2011) (citing E.E.O.C. v. PVNF, L.L.C., 487 F.3d 790, 800 (10th Cir.

 2007)). Individuals are considered “similarly situated,” for purposes of Title VII, “when they

 deal with the same supervisor, are subjected to the same standards governing performance

 evaluation and discipline, and have engaged in conduct of ‘comparable seriousness.’” PVNF,

 487 F.3d at 801 (quoting McGowan v. City of Eufala, 472 F.3d 736, 745 (10th Cir. 2006)). “In

 determining whether two employees are similarly situated, a court should also compare the

 relevant employment circumstances, such as work history and company policies, applicable to

 the plaintiff and the intended comparable employees.” McGowan, 472 F.3d at 745 (citing

 Aramburu v. Boeing Co., 112 F.3d 1398, 1404 (10th Cir. 1997)).

        In his Response, Torres appears to conflate evidence regarding two separate CDOC

 employees, who were also criminally investigated, but who were not ultimately terminated: (1)

 L.Z., a former Parole Supervisor in the CDOC’s Westminster office, who retired after he was

 involved in a physical altercation at a local sporting event; and (2) P.B., a CDOC employee at an

 unspecified location, who was charged with driving under the influence, and was later demoted

 for the infraction. (White Dep. 37:23-39:17, 47:16-49:10; see Torres Dep. 189:1-190:5.)

        This comparator evidence, even construed in Plaintiff’s favor, falls far short of

 establishing an inference of discrimination. Specifically, Torres has failed to show, or even to

 allege, that the purportedly similarly situated employees shared his same job or responsibilities;


                                                 11
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 12 of 17




 that they had his same disciplinary history; or that they violated workplace policies of

 “comparable seriousness.” See PVNF, 487 F.3d at 801. Only one of the alleged comparator

 employees, P.B., was ever subject to discipline by Plaintiff’s same supervisor. See Herrera v.

 United Airlines, Inc., 754 F. App’x 684, 692-93 (10th Cir. 2018) (“Bragg did not ‘deal with the

 same supervisor’ as Herrera. He is thus not ‘similarly situated’ to Herrera and not an appropriate

 comparator.”) (citations omitted). And, as to P.B., there is no evidence regarding the position he

 held, the workplace rule he was found to have violated, or how his misconduct compared to that

 of Plaintiff’s. Indeed, it is unclear from the record whether P.B. is even outside of Plaintiff’s

 protected class. (See White Dep. 38:8-14.)

        In further attempt to show disparate treatment, Plaintiff alleges that the CDOC initially

 denied his requests to transfer to the Colorado Springs Parole Office, and instead, filled the

 position with non-Hispanic individuals. (Resp. 9-10.) Even taken as true, however, these facts

 fail to establish a prima facie case of discrimination. Specifically, there is no evidence that

 Plaintiff’s transfer requests were handled any differently than other CDOC employee transfer

 requests, or that he was adversely affected by the delay in his transfer. See Amro v. Boeing Co.,

 232 F.3d 790, 797-98 (10th Cir. 2000) (holding that the delay of an employee’s lateral transfer,

 without additional evidence, did not rise to the level of actionable discrimination).

        In his Response, Plaintiff also references certain “treatment” by his supervisors, which he

 deems to have been “discriminatory in nature.” (Resp. 10.) “For actions or remarks to support

 such an inference of discriminatory intent, the plaintiff must demonstrate a nexus between the

 actions or remarks and the decision to terminate.” Hare v. Denver Merchandise Mart, Inc., 255

 F. App’x 298, 303 (10th Cir. 2007) (citing Plotke, 405 F.3d at 1100). To establish such a nexus,


                                                  12
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 13 of 17




 the actions or remarks must have been made by someone involved in the decision to terminate,

 and proximate in time to the termination. Hare, 255 F. App’x at 303.

        At his deposition, Plaintiff identified three CDOC supervisors—Allison Morgan, Susan

 White, and Christine Richard—who allegedly discriminated against him by terminating his

 employment. (Torres Dep. 181:8-16, 182:12-25, 183:9-11.) In that same deposition, however,

 Plaintiff conceded that none of his supervisors ever said anything derogatory about his race. (Id.

 at 183:3-17, 187:7-18.) Plaintiff also admitted that he did not know who, in fact, fired him. (Id.

 at 182:15-21.) To show discriminatory animus by Ms. White, specifically, Plaintiff points to an

 incident, where he “complained to Susan White about Christine Richard and a hostile work

 environment, and was ignored.” (Id. at 184:25-185:10; see Resp. 10.) However, Torres fails to

 explain how Ms. White’s conduct was, in any way, related to his race.6

        Finally, Torres argues that the temporal proximity between the parolee’s complaint of

 sexual misconduct, on March 7, 2016, and his termination, on May 6, 2016, “raises the inference

 of discriminatory practice” by the CDOC. (Resp. 11.) “Depending on the specific facts of the

 case, temporal proximity can contribute to an inference of discrimination.” Trujillo v.

 PacifiCorp, 524 F.3d 1149, 1157 (10th Cir. 2008) (citation omitted); see Plotke, 405 F.3d at

 1101 (stating that an inference of discriminatory motive can be shown by “the timing or events

 leading to [the employee’s] termination”). Here, Torres contends that his employer made “a rush

 to judgment,” by firing him “only two months” after the OIG opened an investigation into the


 6
   Torres also devotes significant portions of his Response to the assertion that OIG investigators
 did not advise him of his Miranda rights during their investigation. (Resp. 9-10, 12-13.) Plaintiff
 contends that CDOC policy “requires a Miranda rights warning” be given in such circumstances.
 (Id. at 9-10.) Even if true, however, Plaintiff does not explain how the CDOC’s failure to give
 him a Miranda warning was connected to his Title VII protected status.

                                                 13
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 14 of 17




 parolee’s allegations. (Resp. 11.) But Plaintiff fails to explain how the timing of these events,

 alone, suggests that his termination was unlawfully predicated upon his race. As such, his

 argument fails. See Laul v. Los Alamos Nat’l Labs., 714 F. App’x 832, 836 (10th Cir. 2017)

 (finding no inference of discrimination from evidence that the plaintiff received a positive

 performance evaluation prior to his termination); c.f. Aluru v. Anesthesia Consultants, 176 F.

 Supp. 3d 1116, 1126-27 (D. Colo. 2016) (finding an inference of discrimination, where the

 evidence showed that “at approximately the same time” that the plaintiff was terminated, her

 employer “was hiring new employees to perform the very same tasks”).

        On this record, then, Plaintiff has failed to meet his summary judgment burden to

 demonstrate circumstances giving rise to an inference of discrimination. As a result, he cannot

 satisfy the third element of his prima facie case for Title VII discrimination. Accordingly,

 summary judgment is warranted as to this claim. See Luster v. Vilsack, 667 F.3d 1089, 1096

 (10th Cir. 2011) (affirming dismissal of a Title VII discrimination claim for lack of evidence

 giving rise to an inference of discrimination).

 D. The Retaliation Claim

        Torres also alleges that he was unlawfully retaliated against for “complaints” that he

 made against his supervisors. (Compl. ¶¶ 23-24.) The CDOC now moves to dismiss the

 retaliation claim, on the basis that Torres cannot establish that he engaged in any protected

 activity. (Mot. 17.) In addition, Defendant argues that Plaintiff cannot show a causal connection

 between his complaints and his termination. (Id.)

        To establish a prima facie retaliation claim under Title VII, a plaintiff must show: (1)

 engagement in activity protected under Title VII; (2) a “materially adverse” employment action;


                                                   14
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 15 of 17




 and (3) a causal connection between the protected activity and the materially adverse

 employment action. Singh v. Cordle, 936 F.3d 1022, 1042 (10th Cir. 2019) (citing Argo v. Blue

 Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1202 (10th Cir. 2006)).

        On this issue, Torres has failed to raise a triable issue of fact as to whether he engaged in

 “protected opposition to discrimination.” See Luster, 667 F.3d at 1096. The sole basis for

 Torres’s retaliation claim is that he “filed complaints against his supervisors before he was

 terminated in May of 2016.” (Resp. 13-14; see Compl. ¶ 24.) Specifically, Torres testified that,

 on one occasion, he sent his supervisor, Ms. White, “a whole list of e-mails with the abuse of

 discrepancies in our grievances.” (Torres Dep. 185:21-186:3.) Torres further testified that, on

 another occasion, he sent an email to Ms. White regarding his “grievances with Ms. Christine

 Richard.” (Id. at 199:20-25.) Plaintiff also testified that he told his former supervisor, Jana

 Curtin, about “the hot mess that was going on down there.” (Id. at 199:25-200:2.) However,

 none of these “complaints” mentions, or even obliquely alludes to, race discrimination, or any

 other practice made unlawful by Title VII. See Petersen v. Utah Dep’t of Corr., 301 F.3d 1182,

 1188 (10th Cir. 2002) (“Opposition to an employer’s conduct is protected by [Title VII’s anti-

 retaliation provision] only if it is opposition to a ‘practice made an unlawful employment

 practice by Title VII.”) (alteration omitted); see also Hinds v. Sprint/United Mgmt. Co., 523 F.3d

 1187, 1203 n.13 (10th Cir. 2008) (“[A] vague reference to discrimination and harassment

 without any indication that this misconduct was motivated by race (or any other category

 protected by Title VII) does not constitute protected activity and will not support a retaliation

 claim.”); Robinson v. Dean Foods Co., 654 F. Supp. 2d 1268, 1283 (D. Colo. 2009) (“This

 complaint does not implicate race, sex, or other unlawful discrimination and, thus, is not


                                                  15
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 16 of 17




 protected opposition to discrimination.”). Nor is there any other evidence showing that Torres

 “conveyed” his “concern” to CDOC regarding unlawful discrimination. See Hinds, 523 F.3d at

 1202-3 (10th Cir. 2008) (“Although no magic words are required, to qualify as protected

 opposition the employee must convey to the employer his or her concern that the employer has

 engaged in a practice made unlawful by [Title VII].”). Absent such evidence, Plaintiff cannot

 establish a prima facie retaliation claim. See Lucas v. Office of Colo. State Pub. Def., 705 F.

 App’x 700, 706 (10th Cir. 2017) (finding a plaintiff’s verbal complaints to his employer

 regarding “unfair treatment” and his threats “to complain to the EEOC about a hostile work

 environment” to be inadequate, for purposes of establishing a prima facie case of retaliation,

 because nothing in the record suggested that the plaintiff complained to his employer about race

 or gender discrimination, specifically); Hinds, 523 F.3d at 1202 (holding that workplace emails,

 in which the employee stated “that he feels retaliated against for giving negative evaluations of

 managers,” were not “protected activity,” because the emails did not “mention or even allude to

 age or age discrimination”) Accordingly, summary judgment is warranted on this claim, as well.

 E. Legitimate, Non-Discriminatory Reason

        As a final matter, even assuming, in an abundance of caution, that Torres could establish

 a prima facie case under Title VII, he has failed to rebut the CDOC’s legitimate, non-

 discriminatory reasons for its actions. The CDOC has presented evidence showing that Torres

 was terminated, based on the nature and severity of his conduct in connection with two separate

 professional standards investigations, and because of his violations of multiple CDOC policies.

 (White Aff. ¶¶ 28-32.) Plaintiff has presented no evidence that raises a genuine issue on whether

 Defendant’s proffered reasons are pretextual.


                                                 16
Case 1:18-cv-02704-KMT Document 39 Filed 09/21/20 USDC Colorado Page 17 of 17




       Accordingly, it is

       ORDERED that “Defendant’s Motion for Summary Judgment” (Doc. No. 33) is

 GRANTED. Plaintiff’s case is DISMISSED with prejudice to a refiling.

       Dated this 21st day of September, 2020.




                                                 17
